Opinion issued April 2, 2015




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                               NO. 01-15-00278-CV
                            ———————————
                    IN RE JOE ROGER PARKER, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Joe Roger Parker, proceeding pro se and incarcerated, has filed a

petition for writ of mandamus seeking to compel the trial court, which is not listed

as respondent, to rule on his pending motions for a scheduling order to conduct

discovery and to set a trial date in his underlying civil suit filed against prison
officials in the 12th Judicial District Court of Walker County.1 We dismiss the

petition for want of jurisdiction.

      This Court’s mandamus jurisdiction is governed by Texas Government Code

Section 22.221, which expressly limits the mandamus jurisdiction of the courts of

appeals to: (1) writs necessary to enforce the jurisdiction of the court of appeals;

(2) writs against specified district or county court judges in the court of appeals

district. TEX. GOV’T CODE ANN. §§ 22.221(a), (b) (West Supp. 2014); see In re

Robinson, No. 01-10-00910-CR, 2010 WL 5060625, at *1 (Tex. App.—Houston

[1st Dist.] Dec. 9, 2010, orig. proceeding) (mem. op., not designated for

publication). We lack jurisdiction to issue a writ of mandamus against Relator’s

only named respondent, Brad Livingston, the Executive Director of the Texas

Department of Criminal Justice, a prison administrator, unless necessary to enforce

our jurisdiction, which is not necessary here because Relator seeks to compel the

trial court to rule on his pending motions. See In re Robinson, 2010 WL 5060625,

at *1 (dismissing mandamus petition against several respondents, including a

former prison administrator, for want of jurisdiction).




1
      The underlying case, as listed by relator, is Joe Roger Parker v. Brad
      Livingston, et al., Executive Director, TDCJ-ID, Cause No. 24194, in the
      12th Judicial District Court of Walker County, Texas, the Honorable Donald
      Kraemer presiding. Relator listed “Brad Livingston[,] et al.[,] Executive
      Director[,] TDCJ-ID,” as respondents.
                                          2
      In any event, to the extent that Relator intended to seek a writ of mandamus

against the trial court, listed as the 12th Judicial District Court of Walker County,

as one of the respondents, we still lack jurisdiction to issue the requested writ

because this Court has no jurisdiction over the district courts of Walker County.

See In re Cordova, No. 01-09-00391-CV, 2009 WL 1424637, at *1 (Tex. App.—

Houston [1st Dist.] May 21, 2009, orig. proceeding) (mem. op.) (dismissing

mandamus petition against a Walker County district court for want of jurisdiction);

TEX. GOV’T CODE ANN. § 22.201(b). The Tenth Court of Appeals in Waco has

jurisdiction over Walker County district courts. See In re Cordova, 2009 WL

1424637, at *1; TEX. GOV’T CODE ANN. §§ 22.201(k), 22.211(a) (West Supp.

2014).

      Accordingly, Relator’s petition for a writ of mandamus is dismissed for

want of jurisdiction.

                                  PER CURIAM
Panel consists of Justices Jennings, Higley, and Huddle.




                                         3